Title: To James Madison from Edward Thornton, 30 March 1803 (Abstract)
From: Thornton, Edward
To: Madison, James


30 March 1803, Philadelphia. Has been directed by Hawkesbury “to present to you the inclosed account of provisions furnished at Gibraltar to the American Ship of war President and Enterprize Schooner towards the close of the year 1801, and to request that the American Government will be pleased to order the payment of it.” Understands from Commodore Dale, who is in Philadelphia and “has a perfect recollection of the transaction,” that he transmitted copies of his receipt and vouchers to Rufus King, “who he concluded was instructed to liquidate the account.” Asks that JM notify the U.S. bankers in London so they can liquidate “all similar expences, incurred by these acts of mutual kindness,” which he prays may continue to mark relations between their two countries.
 

   
   RC and enclosure (DNA: RG 59, NFL, Great Britain, vol. 2). RC 2 pp. Docketed by Brent as received 4 Apr. Enclosure (2 pp.) is a 21 Dec. 1801 account for supplies furnished to the President and Enterprize, as per receipt signed by Richard Dale on 5 Oct. 1801.


